         Case 1:19-cv-01103-RDB Document 96 Filed 02/24/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

 MAYOR AND CITY COUNCIL OF BALTIMORE,

                        Plaintiff,

                v.                                               Case No. 1:19-cv-01103
 ALEX M. AZAR II, in his official capacity as the
 Secretary of Health and Human Services; UNITED
 STATES DEPARTMENT OF HEALTH AND HUMAN
 SERVICES; DIANE FOLEY, M.D., in her official
 capacity as the Deputy Assistant Secretary, Office of
 Population Affairs; OFFICE OF POPULATION
 AFFAIRS,

                        Defendants.



                         MOTION TO CLARIFY THE JUDGMENT

       Plaintiff Mayor and City Council of Baltimore (“Plaintiff”) respectfully moves to clarify

that this Court’s February 14, 2020 memorandum opinion, ECF No. 93, and order, ECF No. 94,

entering judgment in favor of Plaintiff necessarily VACATED AND SET ASIDE the final rule

entitled Compliance with Statutory Program Integrity Requirements, 84Fed. Reg. 7,714 (Mar. 4,

2019) by operation of law. See 5 U.S.C. § 706 (“The reviewing court shall ... hold unlawful and

set aside agency action, findings, and conclusions found to be ... arbitrary, capricious, an abuse

of discretion, or otherwise not in accordance with law ....”); See Nat’l Min. Ass'n v. U.S. Army

Corps of Engineers, 145 F.3d 1399, 1409 (D.C. Cir. 1998) (“When a reviewing court determines

that agency regulations are unlawful, the ordinary result is that the rules are vacated.” (quoting

Harmon v. Thornburgh, 878 F.2d 484, 495 n.21 (D.C.Cir.1989) (Wald, J.))).

       Plaintiff respectfully requests that the Court clarify that the Rule is VACATED by

entering a minute order on the docket so specifying.
         Case 1:19-cv-01103-RDB Document 96 Filed 02/24/20 Page 2 of 3



Dated: February 24, 2020                   Respectfully submitted,

 By: /s/ Andre M. Davis                      ARNOLD & PORTER
 Andre M. Davis #00362                         KAYE SCHOLER LLP
 City Solicitor
                                             Andrew T. Tutt (pro hac vice)
 Suzanne Sangree #26130                      Drew A. Harker (pro hac vice)
 Senior Counsel for Public Safety &          ARNOLD & PORTER
   Director of Affirmative Litigation           KAYE SCHOLER LLP
                                             601 Massachusetts Ave., NW
 CITY OF BALTIMORE                           Washington, DC 20001
   DEPARTMENT OF LAW                         (202) 942-5000
 City Hall, Room 109                         (202) 942-5999 (fax)
 100 N. Holliday Street                      andrew.tutt@arnoldporter.com
 Baltimore, MD 21202                         drew.harker@arnoldporter.com
 443-388-2190
 andre.davis@baltimorecity.gov               Stephanie Toti (pro hac vice)
 suzanne.sangree2@baltimorecity.gov          LAWYERING PROJECT
                                             25 Broadway, Fl. 9
 Priscilla J. Smith (pro hac vice)           New York, NY 10004
 Faren M. Tang (pro hac vice)                646-490-1083
 REPRODUCTIVE RIGHTS &                       stoti@lawyeringproject.org
   JUSTICE PROJECT
 YALE LAW SCHOOL
 319 Sterling Place
 Brooklyn, NY 11238
 priscilla.smith@ylsclinics.org
 127 Wall Street
 New Haven, CT 06511
 faren.tang@ylsclinics.org

                        Counsel for Mayor and City Council of Baltimore
         Case 1:19-cv-01103-RDB Document 96 Filed 02/24/20 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I certify that on February 24, 2020, I filed the foregoing with the Clerk of the Court using

the ECF System which will send notification of such filing to the registered participants

identified on the Notice of Electronic Filing.

                                                 /s/ Andre M. Davis
                                                 Andre M. Davis
                                                 City Solicitor

                                                 CITY OF BALTIMORE
                                                   DEPARTMENT OF LAW
                                                 City Hall, Room 109
                                                 100 N. Holliday Street
                                                 Baltimore, MD 21202
                                                 443-388-2190
                                                 andre.davis@baltimorecity.gov
